COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Anthony Jerome Gilbert v. The State of Texas

Appellate case number:   01-12-00350-CR

Trial court case number: 15671

Trial court:             21st District Court of Washington County

Date motion filed:       February 25, 2014

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale_______________________
                   Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale

Justice Keyes would grant rehearing.


Date: March 11, 2014_______________________